Citation Nr: 1641370	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-09 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for back pain.

2. Whether new and material evidence has been received to reopen a claim of service connection for a left ankle condition.

3. Entitlement to service connection for a bilateral foot disability, claimed as gout.

4. Entitlement to a disability rating in excess of 60 percent for a duodenal ulcer with sliding hiatal hernia and irritable bowel syndrome.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for back pain, a left ankle condition, and a bilateral foot condition, and for a higher rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2005 Board decision denied applications to reopen claims for service connection for a back and left ankle disability.

2. Evidence received since the most recent final rating decision in March 2002 includes the Veteran's testimony that his back pain and left ankle condition are secondary to a bilateral foot condition, and medical evidence that he has degenerative changes in his back; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for back pain may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received, and the claim of service connection for a left ankle condition may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken with respect to the petition to reopen the claims of service connection for back pain and a left ankle condition, no further discussion of the VCAA is required with respect to this claim.

The Veteran's original claims of entitlement to service connection for back pain and a left ankle condition were denied in February 1999 on the basis that there was no diagnosis of a current back disability, since pain alone is not a disability, nor was there evidence a left ankle condition was incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

Since his original February 1999 denial, the Veteran's claim was denied again in March 2002, prior to the most recent decision on appeal.  The Veteran appealed this decision and in an October 2005 decision the Board found new and material evidence had not been received to reopen these claims.  This Board decision is final.
 
However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since his most recent November 2009 claim to reopen the claim for service connection, the Veteran testified at a July 2016 Board hearing that he believed his back pain and left ankle condition could be secondary to his bilateral foot condition currently on appeal and discussed in the Remand section below.  The Veteran also submitted medical records showing he had degenerative changes in his back.  Considering this evidence, the Board finds that the criteria for reopening the claims based on new and material evidence have been met.


ORDER

The appeal to reopen a claim of service connection for back pain is granted.

The appeal to reopen a claim of service connection for a left ankle condition is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

As an initial matter, the rating decision on appeal, in pertinent part, denied a disability rating in excess of 20 percent for peptic ulcer disease.  The Veteran filed a notice of disagreement with the decision.  In November 2012, a higher 60 percent rating was assigned.  The RO considered the 60 percent rating a complete grant of the benefits sought, therefore it did not issue a Statement of the Case (SOC) in the matter.  The Veteran contended during his hearing that he believed an even higher rating was warranted under a different diagnostic code, or that separate ratings were warranted for ulcer, hernia, and irritable bowel syndrome.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this claim is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Veteran has not been afforded a VA nexus examination with respect to the claim for service connection for a bilateral foot disability.  In light of his testimony indicating he exhibited symptoms during service, an examination to ascertain the etiology of his bilateral foot disability is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that the Veteran's claims for back pain and a left ankle condition are inextricably intertwined with the claim for a bilateral foot disability, as the Veteran testified that they may be secondary to the bilateral foot disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claims for back pain and a left ankle condition must be deferred pending the resolution (development and readjudication) of the bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and issue an appropriate SOC addressing the claim for a disability rating in excess of 60 percent for a duodenal ulcer with sliding hiatal hernia and irritable bowel syndrome, to include rating under a different diagnostic code, or assigning separate ratings for the ulcer, hernia, and irritable bowel syndrome.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, this matter should be returned to the Board.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the back pain, left ankle condition, and bilateral foot disability on appeal; this specifically includes VA treatment records from the G.V. (Sonny) Montgomery VA Medical Center from April 2015 to the present and all treatment records from Total Foot Care Clinic.  See Hearing Transcript, pp. 4.

3. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's bilateral foot disability.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current a current bilateral foot disability that is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's July 2016 testimony of in-service symptoms and flatfeet due to boots worn during service.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim for service connection for a bilateral foot disability, and the intertwined service connection claims for back pain and a left ankle condition, performing all development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


